             Case 1:20-cv-10434 Document 1-6 Filed 12/10/20 Page 1 of 3




                               EXHIBIT F




49024567;5
            Case 1:20-cv-10434 Document 1-6 Filed 12/10/20 Page 2 of 3




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK



 ARGONAUT INSURANCE COMPANY,
                                                    Index No.: 656014/2020
                               Plaintiff,

 v.                                                        ORDER TO SHOW CAUSE

 DRIVETRAIN, LLC. ABC
 CORPORATIONS 1-10, and
 JOHN DOES 1-10,

                               Defendants.



       Upon the annexed affirmation of TOD S. CHASIN, ESQ., affirmed on the 17th day of

November, 2020, and the attached Exhibits thereto, the Affidavit of Christopher C. Flagg, and the

attached Exhibits thereto, the Memorandum of Law in support of the Order to Show Cause, the

proposed order attached hereto, and based on all prior pleadings and proceedings in this matter,

and for good and sufficient cause:

       Let the defendant or his attorney show cause at IAS Part _____, Room _____, of this Court,

to be held at the Courthouse, 60 Centre St, New York, New York 10007, on the _____ day of

_______________, 2020, at _____ o’clock in the noon or as soon as counsel may be heard why

an order pursuant to CPLR Rule 2214(d) should not be made ordering Drivetrain to post collateral

with Argonaut in the amount of $306,999.80 to secure Drivetrain’s indemnity obligation under the

subject Bonds issued on behalf of Drivetrain as assignee principal and the associated Indemnity

Agreements; or, alternatively, if Drivetrain fails to post collateral, to prohibit Drivetrain from

transferring any assets.




                                                1
            Case 1:20-cv-10434 Document 1-6 Filed 12/10/20 Page 3 of 3




       Sufficient Cause appearing therefor, let service of a copy of this order, and the other papers

upon which this order is granted, upon the defendant by on or before the _____ day of _________,

2020 be deemed good and sufficient. An affidavit or other proof of service shall be presented to

this Court on the return date directed in the second paragraph of this order.




                                                                                     J.S.C.




                                                 2
